Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 1 of 21




                            Exhibit A
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 2 of 21


                                                  AGREEMENT
                                       on assignment of debt claim (Cessation)

    Kyiv, Ukraine                                                                            September 14, 2020

             ZUKK Trading Limited (Republic of Cyprus), represented by Nila Zhurawska, acting on the
    basis of the power of attorney dated 13.09.2018, hereinafter referred to as "ASSIGNOR", on the one part,
             and a citizen of tile United States of America Oleg Zliukovsky, address
    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~·'
                                                                                                 hereinafter
    referred to as "ASSIGNEE", on the other part, have entered into this agreement as follows.

              1.1 ASSIGNOR transfers and ASSIGNEE accepts the ASSIGNOR's right to claim against JSC
    "BROKBUSINESSBANK", the National Bank of Ukraine, the State of Ukraine (hereinafter referred to as
    DEBTOR/DEBTORS) for funds in the amount of and as of 14.09.2020, in particular:
              1) 96 764 440,79 US dollars - the amount of the principal debt of JSC "BROKBUSINESSBANK"
    to ASSIGNOR on non-refunded deposit;
             2) interest on deposits of ASSIGNOR at JSC "BROKBUSINESSBANK" for the period from
    01.01.2014 till the date of their payment by DEBTOR/DEBTOR;
             3) reimbursement of 3% per annum accrued in connection with the failure to refund deposits and
    interest on deposits to ASSIGNOR for the period from 01.01.2014 till the date of their payment by
    DEBTOR/DEBTOR;
             4) lost profits.
             The total amount of the Agreement on assignment of debt claim is 96 764 440, 79 US dollars.
             ASSIGNOR also transfers to ASSIGNEE in full the right to claim debt from DEBTOR/DEBTORS
    that will arise in the future.
             ASSIGNORS's right to claim against DEBTOR/DEBTORS for the principal debt amount of 96
    764 440,79 US dollars, which is equivalent to 1 141 957 338,19 UAH, is confirmed by the decision of the
    Executive Directorate of the Individuals Deposit Guarantee Fund No. 6/14 dated 16.10.2014 on approval
    of the register of accepted claims of creditors of JSC "BROKBUSINESSBANK", according to which the
    monetary claims of ZUKK Trading Limited against JSC "BROKBUSINESSBANK" were accepted and
    had to be satisfied on the seventh priority basis, according to the notification of the Individuals Deposit
    Guarantee Fund dated 06.11.2014 No.           010-04.
             1.2. The rights of claim specified in clause 1.1 of this Agreement arose in connection with the
    conclusion of investment bank deposit agreements between ZUKK Trading Limited and JSC
    "Brokbusinessbank", in particular:
             - No.01-07-2010 dated 07.07.2010.
             - No.02-07-2010 dated 07.07.2010.
             - No.03-07-2010 dated 07.07.2010.
             - No.04-07-2010 dated 07.07.2010.
             - No.XXX-XX-XXXX dated 29.10.2012.

              1.3 . At the time of conclusion of this Agreement, obligations for refunding the funds by
    DEBTOR/DEBTORS have not been fulfilled.
              1.4. The right to claim against DEBTOR/DEBTORS is transferred to ASSIGNEE in full from the
    date of the conclusion of this Agreement. ASSIGNOR is responsible for the accuracy of documents and
    other information transferred in accordance with this Agreement and guarantees the availability and transfer
    of all claims assigned to ASSIGNEE.
              1.5. ASSIGNEE, which has acquired the right to claim, according to this Agreement, does not have
    the right to assign (resell) the right to claim in full or in part. Any assignment or delegation in violation of
    clause 1.5. of the agreement is invalid.
             ASSIGNEE cannot be a single (exclusive) person, which has the right to claim the debt specified
    in clause 1.1 of this Agreement, and can be one of several persons to whom ASSIGNOR has transferred the
    right to claim the same debt. In case of full or partial assignment of the right to claim the debt specified in
    clause 1.1 of this Agreement, ASSIGNOR is obliged to notify ASSIGNEE hereof.
             ASSIGNEE has equal rights with third parties to whom ASSIGNOR has also transferred the right
     o claim the debt specified in clause 1.1 of this Agreement.
              1.6. The transfer of the right to claim is a paid transfer. The cost of transfer of the right to claim is
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 3 of 21


       96 280 618,60 (ninety six million two hundred eighty thousand six hundred eighteen) US dollars.
                 In the event that ASSIGNEE collects other (additional) amounts from DEBTOR/DEBTORS
       (interest on the deposit; 3% per annum, accrued in connection with the failure to refund deposits and interest
       on deposits to ASSIGNOR; forfeit, material and moral damage and other sanctions or payments), which
       have arisen or will arise in the future on the basis of the rights transferred already under this Agreement,
       and to which ASSIGNOR has the right, ASSIGNEE is entitled to 0,5% of all additionally collected amounts,
       as well as 0,5% of all additionally collected amounts for lawyers' fees.
                 1. 7. The collection of funds from DEBTOR and payment under this Agreement shall be carried out
       by ASSIGNEE to ASSIGNOR only with the participation of the escrow agent, the agreement with which
       is an integral part of this Agreement. The person acting as the escrow agent must be agreed between
       ASSIGNOR and ASSIGNOR in advance by entering into an appropriate tripartite agreement between
       ASSIGNOR, ASSIGNEE and the escrow agent.
                 The Parties agreed that a prerequisite of the agreement between ASSIGNEE and the lawyer
       (lawyers) should be the following condition: "The lawyer (lawyers) who received all or part of the debt
       specified in clause 1.1 of this Agreement must, within 5 days, transfer the amount received to the escrow
       agent, whom ASSIGNEE will specify and with whom ASSIGNEE and ASSIGNOR have entered into a
       tripartite agreement".
                 1.8. Payment in accordance with clause 1.6. of this Agreement shall be carried out immediately
       after the refund or collection of the debt amount from DEBTOR/DEBTORS in part or in full.
                 1.9. ASSIGNEE is obliged to notify DEBTOR/DEBTORS in writing about the assignment of the
       right of claim.
                 1.10. All disputes and disagreements that may arise between the Parties on issues related to this
       Agreement will be resolved through negotiations.
                If it is impossible to resolve the dispute through negotiations, the Parties have agreed to consider
       such disputes at the location of the defendant.
                 1.11 . ASSIGNOR has the right, without the consent of ASSIGNEE, to conclude in the interests of
       the latter a Contract with a Lawyer (Lawyers) and pay for their services in full or in part, as well as receive
       a report on the work performed directly from them.
                 1.12. This Agreement contains an exhaustive list of agreements between the Parties regarding its
       essential and other conditions, which are assumed by the Parties as necessary.
                 1.13. Any change to this Agreement must be made in writing and agreed by the Parties.
                 1.14. The term of this Agreement is established from the date of its signature by both Parties and is
       valid until March 01 , 2021. In this case, the term of the Agreement may be extended on the basis of a written
       agreement between the Parties.
                 1.15. In case of termination of this Agreement, ASSIGNEE must return within a month the original
       documents received from ASSIGNOR in order to fulfill the terms of this Agreement.

                                           Address and details of the Parties
        ASSIGNOR                                                 ASSIGNEE

        ZUKK Trading Limited                                        Oleg Zhukovsky
        Vyronos, 24
        P. Lordos Centre, Block B,
        Office 305, Limassol,
        Republic of Cyprus

          [signature] I Nila Zhurawska/                              [signature] I Oleg Zhukovsky I
        Date:                                                       Date:
        [seal: ZUKK Trading Limited* Limassol *Cyprus]
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 4 of 21

    IIepeKJia,ll TeKcry I..(boro ,llOKyMeHTa 3 pociikoKOI MOBH Ha attrniHcoKY Mosy BHKOHaHo nepeKJia,lla'IeM 610po
    nepeKJia,lliB «AHHa CsiT» rop6HK MaikIO €srettii"BHOIO.
    (a,llpeca: YKpaltta, 03049, KHIB, npocneKT IIosiTpocl>noTCbKHH 10, ocl>ic 23, Ten. 592-29-11)
    This translation of the document from the Russian language into the English language is
    done by the translator of the Translation Office "Anna Svit"
    (address: Ukraine, 03049, Kyiv, Povitroflotsky Avenue, 10, office 23, tel. 592-29-11)
     Mrs. Gorbyk Maiia

    IIi.n;nHc/Signature:       ~#




                                                   IJpOUIHTO, npoHyrpOB8.HO Ta CKpiL'< . , 0
                                                    neqaTKOIO                  apKYlli"B.

                                                                          ____pages.
                                                     Sealed, numbered_ _~f"
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 5 of 21

                                                                       J~Of'OBOP
                                                  ycrynKH npaoa Tpe6ooa:m1S1 (U,eccmt)

     r . K11eu, Ytepautta                                                                                          «14» cetITR6p11 2020r.

          KoMnanHSJ 3YKK Tpeii)J.mu· JlttMHTtm (Pecny6.rmKa Kunp), B JIID~e npe.ucTaBllTeror HWILI
     JKypaBCKOHi11elicTByKn11ell:na OCHOBattlfH nonepeHHOCTH OT 13.09.2018r., ttMeuyet.me B lJllJlblle}hueM
     «UEAEHT», c oanoii cropoHI>I,
          H     zpa:11Coa11uu       Coei>u1te1t1t1>1x  lllmamoa     A.MepuKu       0;1ez    )l(y1.."0ocKuii.,
     anpec                                                                                                  ---------··-            --·-__.J
     mrenyeMJ>IH .8 ,ll,3.JlbHCHllICM         «UECCHOHAPHH»,                      c .n.pyroii CTOpom.1,    3R((Jll()'lH.llH HaCTOKm.IDi:     ,llOfOBOp 0
     HroKecnenyromeM.

               1.1 UE)J.EHT nepe)laC'r, a UECCMOHAPvIH rrpmrnMaeT npano i:pe6onam-Ol UEL(EHTA K AO
     <<BPOKEI13HECEAHK», HammuanLnoMy 6rurny YKpamfhr, focy,n:apcruy Yxp:uura (ll.anee no TeRc1y -
     )'{0JJ)l(HJ1Kl,lJ,0JI){(lH1KH) Ha ,nettelli'l::lhlc cpe.ncTna n pa3Mepe H no cocroa.u:mo Ha l 4.09.2020r., a HMemm:
               1) 96 764 440,79 µ,omrapon CIIIA - C)'MMY OCHOBHOro .u;oJira AO «SPOKEH3HECEAI-fl0> nepe,n:
     u;E,UEHTOM no ueno3npam;eHHb1M aKJia,ri.aM;
               2) ItpOU.CHThI na BXJiaJJ.hI UB)J.EHTA n AO «EPOKBI13HEC.DAHK» '.la nep:uo.u; c 01.01.2014 no
     MOMe1rr nmmaTLI ux )'{OJDKHHKOM/)'{OJDKHI1KAMH;
               3) B03MemeHIDJ 3% f'O)l.OBhTX, Ha'mCJICHiihie B CBji.3H ueao3npa1u;euueM L(E)'{EHTY BKJla,rl.OB H
     npon.eITTOB       no     nKJia,n,a.M   3a        nepuo.u      c    0l.0 l.2014    no     MOMCHT      BLHlJiaThl  HX
     )],OJDKHI1KOM/,UOJDKH.I1.KAMI1;
           4) ynymem-iyJO n1>1rony .
           06IUWI cyMMa )'{oronopa ycrynxH npaaa rpe6oaaHJur. oocniBJ»J.eT 96 764 440, 79 .urumapon CillA.
           UE)J.EHT Ta:tOKe nepeJJ.aer l.(ECCHOHAPH10 B UOJJHOM om.eMe npano rpe60B3.l00l y
     ,UOJDKHHKA/,UOJJ)f(Hl1KOB AOJira, KOTOphlH B03Hm<HeM B 6ynymeM.
           Tipano i:pe6onamrn. ~El{ElffA K )'{OJDKHHKY l,lJ,OJDKHI1KAM Ha CYM.MY ocuonaoro .n.onra B
     pa:JMepe        96764440,79           ti,OJIJtapon      CillA      .n.o;iapon,       qro       eKomia.neHTHO           1141957338,19            rptt.,
     .il0AIBl5PJt.V.lii.tlI C;ii peiiie HneM ri\.-HOiiHrii e.iihi:tOri .ii,riiJehl.Uih ~Oti.11.ii rnpartrH.poBiiHHif rl!V1i.l,£t0n $tt:>H.'iCC.iHiX Jlli.ll,
     N9 6/14 OT 16.10.2014r. 06 yrsepll\,llemm peecrpa axnemo.BaHHhlX 1-pe6onamrn Kpem:nopon AO
     "EpoK6H3nec6atm", cornacno I<oToporo .n.eueiKHI>Ie 'IJ'eOOBaHIDI KOMnamut 3YKK Tpeii.Iuim JIHMlfltti: K AO
     "EpoK6w.mec6aHK fihUIH rumerrronam1 H .uomKHhI 6hlmr 6NTh y,noBJICTBopeHI>J a cef.(hM)'IO o•rnpe.n.I>, cornacno
     yse,n:oM.n:emt" <l>oH.lla rapaHmpoaaHHtr axnaz:i:os qrn.3H1{CCKHX nm_. OT 06. J 1.2014 r . N2 0 I 0-04.
               1.2. YK<nllHHhle B nyHKTe 1.1 ttacm11:mero )'{oronopa npasa i:pe6ouam-rn: soon11rum n CBH3H c
     3ruc,110qeH.HeM    KOM.rtaH.H.e:H 3YKK TpeH,mrnr J1ttM11.i:e.n u           AO "EpoK61-c:mec6aHK" ,n;oroBopon
     mmecntUHOHHOfO 6amWBCKOro BKJ19,Ll,R., a HMCHHO '.
               - N201-07-2010 OT 07.07.2010r.
               • N!!02-07-2010 OT 07.07.2010r .
               • N!!03-07-2010 OT 07.07.20I0r.
               - N204-07-2010 OT 0707 _2010r
               - N2109-10-2012 OT 29. 10.2012r.

              1.3. Ha MOMCHT 3alCJIIO'ICHIDI. na<-'TOnIJ.lero ,Uo.roaopa o6ll3aTei11>cTBa no B01Bpary ;:i:eneJJ(f{Lrx cpe,nCTB
     )'{OJDKHHKOM/,UOJDKHMKAMH ucnomrenbl ue 6hIJm.
              1.4. ITpauo i:pe6osrum.H .K )'{0J1){(lIHKYl,lJ,OJDKHHKAM nepexO,I(HT x L(ECCI10HAPJiflD n
     uo;s.rtuM OOhcM.c· c MOMctna ..sa.iuuu•1ct1Hx u~1.::1o'rn\t:10 ;J,010J:Su_pa. UE;J,Eh'T .ttc~1 111uc1\.auct1.t1w·1b :.5a
     .n:ocroBepHOCTh nepe.n.anaeMhIX B COOTBCTCTBHH c HaCTOS:ll\HM L(oronopoM ,llOKyMCiffOB, Af>yTOH mupopMlll.UUf
     n rapa.HrH:pyCT murwme u nepe.n.a•iy acex. ycryru1emu.rx UECCHOHAPHIO -rpe6omum:ii.
              1.S. UECCHOHAPHH, KOTOpNH npao6pen npano rpe6ona.HIDI, comae.Ho nacros:ll(ero )'{oronopa He
     KMeeT npaao nepeyc1ynaTL (nepenpo)J.aBaTL) npaBO 'I'pe6ouaims: B noJIHOM o6'.heMe mm •1crn•mo. Jho6a.ir
     ycryma H.JIH .nenern.posattne B ttapymenue n. 1.5. ,n.oronopa nmrn10c11. tte,neil:cTBIITeJThHhl.
               UECCI10HAPl1ti              He MOA\eT         6I>In    e,ll}{HhIM      (:JKCKJII03HBHI>IM) mrn.oM,           t<ompoe nMeer          npano
     -rpe6onaHHn ,D;OJira, YKa:3a.HHOI'O B nymn-e l. l ,ll.aitHOro .Aorosopa, H MOJKeT 6bJTb Of.(HHM H3 HCCKOJlbKHX JIH.U,,
     Koropr.tM UE.AEHT nepe.lla.n npano -rpe6onaHHe o~oro H roro :lK.e .n.onra. B cny'Iae nom1oil rum 'faCTH'IHOH
     ycrymcM npana i:pe6onau.m1 .n.01rra, yxaJaimoro n nyHI{'re 1. l ,n;ammro )],oronopa, L(E,UEHT o6a.3ill'f
     )'BCJJ.OMm'h o6 3TOM UECCI10HAPJUI.
               TTF.C:C'ROH APRH
                 ~
                                          WMee-r nnRm.re rm:ma
                                                    l     .l.
                                                               c TneTh«M« TTl-fHRMR fCOmnMM
                                                                             .I         .l      '     /
                                                                                                                     HF.nRHTOM
                                                                                                                        I   f   \
                                                                                                                                          TmoRe     hF.Trro
     nepe.n:auo rrpano -rpe6oaaHID1 .n.onra, yKa.3aJ:IHoro B nymcre l. l .n.ammro )'{oronopa.
              1.6. ITepeM'la npana i:pe6onamrn llBJill.eTCll IDiamotl.. CromtOCTb nepe.n.aqtt npaea 1pe6omuma
     cocrnnmnrr % 280 618,60 (.a.enanocro IDCCTL MHJlJIHOHOU )l;BCCT.H uoceMh,U:CCll'l' Thl.CJl"-1 illCCTbCO'l'
     noceMn.a,n:uar1> µ,on.napoB) ,n:o:mapos CUIA.
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 6 of 21


            B CJJyl.fae. ec1m UECCH01-IAPl111 B3bJW:CT c ,llOJDKHHKA/.IlOJDKHHKOB npynre
  \,ll.Ononm1:rellbHhle) cyMMfil (npoQefll1>1 no BKlla...T(y; 3% fOAOBhlX, Ha•1Hcnemm1e B CBJOH HCB03BpameHHCM
  UE.llEl-ITY BlCJJa.D.OB H npou;ew.roB no BKJJ.a,n.aM; HeyCTO.f u<a, Marep1-1arn;HJ>[ij H MOpMblihlK ym:ep6 H .n:pyroro
  po.u.a camcmm. wn.1. Bh11111an.1), na KO'rop1>1e B03HHKJnt H.TCK B03HHKH}'T B 6y,ll)'1UeM na ·ocuosaRHH yJKe
  nepe,naHHhlX npas no 3TOMY ,lloronopy, H Ha KaKHe HMeeT rrpaao QE)lEHT, l(ECCHOHAPHIO non.araerc.11
  0,5% OT Bcex ,ZlOilO.llHHTC.Jll>HO B3hICKaHHT>IX cyMM, a TaK'.lKC 0,5% OT BCCX .ll.OilOJIHHTCJJhHO B3nlCKaJ{HblX cyMM
  tta on:rraty YCJlYf MBOKaTos.
            1.7. B3LICtcat:rne cpe.UCTB c .[{OJDKHHKA H OIL"IaTa no H3CT0$1m:CMY )loronopy ocym:ecTBIDieTC$1
  UECCHOHAPHEM U,E;llEIITY TOJibKO npH y<tacnur arema yc1ronnoro ,n;enotrnp0Bamo1, Jl;Oronop c
  KOTop&M .llllJ1JleTC$1 HCOTl>CMJieMOH 1.faCThlO '.)TOfO .[{orosopa. Jluuo, BhtnOJlliSflOIUCC <f>YHKu;HH areHTa no
  ycnoBHOMY ,n:enmrnponamno, ,n:omrum 6LIT1> cornacosaFro QECCMOHAPMEM c QE,llEHTOM 3apaH:ee,
  nyreM 3aK.JllO'lCHIDI        C001'BCTC1'Byrom:ero   -rpexCTOpOHHero       cornameHHJl        MCX\.IJY   t{EJ.{EHTOM,
  UECCHOHAPHEM H areHToM ycnoBnoro .uenomtpomm1ur.
           Croponhl coniacoaaJIH, 'I.TO 06a3are11hH&IM ycJIOBHeM Aorosopa U:ECCHOHAPJ15! c an;soxaroM
  (MUoKaTilMH) JJ:OJramo 6LIT.b TIU<oe ycno1me: «A.n.no1<aT (a.u.noun,1) no;iy•mBtrlllli nOJIHOCTT>ID HJIH •1acnt•mo
  AOJir, yl<33aHHLr:H n nynKre l . l .murnoro .[{orosopa, JJ;Om«eH Ha npOTRiKCHHH 5 'AffCH nepetfHCJIHTb
  nony"lemty.10 cyMMy arcui:y no ycnonHOMY JlCHOHHponrumro, KOTOporo yKaJKer lI,ECCMOHAPHH H c
  KOTOpbIM y ll,ECCHOHAPU~f H UE)lEHTA 3al<JIIO<JeH 'IpCXCTopoHmtii )loronop.
            1.8. Orma1a cornacuo n.1.6. uacTOsrw:ero .[{orooopa ocyw:ecTBJUlCTCsr HC3a.Me,D;umeJI1>tto noCJie
  B03BpaTa HJIH B3hICKat:flUl c ,UOJDICHl1KA/,llOJDlCHHKOB noJIHOH 1um LJaCTif'lliOH cyMMLI .uonra.
            1.9. lI,ECCH:OHAPrn1         OOll:JYCTCll   ITKCl>MCHHO    YBC,.UOMHTI>   ,D;OJDICHm<A/.l{OJl)lCHliKOB    0
  COCTOjWUJCHC11. ycrynxe  npana -rpe60BaHlUI.
            1.10. Bee cnopb1 H pa:mornacHJJ, KOTOphle MOryT B03HHKttyTr:. MCX\.IJY CToponaMH            no nonpoca.M,
  Cl!ll3aHHhlM c liJlCH)HUUtM J10l'Ql$1)f}OM. 6y.uyr j>il3pet1.1iiT.bCH uyTCM ueperO.!iOpou.
            B CJlYl.f.aC HCB03MO:>.tcnoCTH yperyJIHpommIDr pa:mornacuif nyreM rreperonopon, CropoH1>1 rrp:mruur K
  corJtaWCIDUO   pacc~ta'IpH.BaTh   TaKHC cnophr no MCCTy H3XOlK.JJ;CHHll OTDC'f'IHKa.
            1.11. lI,E.L{EHT   HMeeT   npaso 6e:J   cornaconaHIDI.    c QECCHOHAPHEM,         3aK.111011an B mrrepecax
   nocneroiero ,l{oronop c A.mlOKaTOM (AABOK3T:U1H) H onna•mBaTh HX ycnym IlOJIHOCT.blO HJIH 'i3CTM'lHO, a
  rar<me nO.lJY'laTh Herrocpe,ncTBeHHo OT HHX OT'IeT o BMnOJlJieHHo:H pa6oTe.
           1.12. I--Iac-ron.r~nii ,r(vronop co;x;cpn\JiT nc-qcpnh:rna1omH1i ncpetiCHD ;.1;oro:ooperlHCCTCH CTopvn
   OTHOCwrem.no cym:ecrnetmhlx H IDnJX ero yCJioBIDi, nonpaJYMeBaIOUUIXCll CTopottaMH Kaic Heo6xo.1mMMe.
           L 13. Jho6oe mMettetrn:e ::imro .L{oronopa .i:tOJIJKHO 6h1Th oq,opMJJeno B nHChMCHHOH ct>opMe H
   cornaconano CroponaMM.
           1.14. CpoK .ne.HcTBIDI HacToam:cro )loronopa ycrauannH.BaCTCll c MOMeHTa ero rro.rumcam:rsr o6eHMH
  C'TOpoHaMH ff ,D.CHCTnyeT JJ;O 0 J MapTII 202 J TOJl.8 . npH )TOM cpox )lCKCTBH'il .[{OrOBOpa MOlKCT 6bTTh npo.n;t1eH
  Ha OCROBaHHH mt:Cl>MCHHOH Jl.OfOBOpeHHOCTH cropoH.
           1.15. B cny<rae npeKpan(CHlul ,na.HHoro ,lloronopa, l(ECCI10HAPrn1 ua npoTirmeumr MCCllua
  .uomt<eH aepnyu. opurmrarr.&1 ,n;oxyMeIIToB, nony•1enm.rx OT UE.D:EHTA, .un11 n1>mom1euw1 ycnoBHK .llaRoro
  .[{orosopa.

                                     AApeca H   peKBU3UTl>t   CTOpou

  UE~EHT                                                       UECCHOHAPHH

  3YKK Tpeimm1r JlmtHTe.ll                                     0:1er JKfKOBCKHH
  BnpoHoc, 24
  rr. Jiop.llOC U:eurp, EJIOI< B,
  O~H:c      5, JlljMaccon,
  Pe n 6 K1<al<.1mp
        ,.o ,..; ' .~~
   '(           IH'~, )KypaBCKaSI/                                                        /Oner JKyKOBCk"HW




                                                                                                                     2
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 7 of 21


                                                 AGREEMENT
                                      on assignment of debt claim (Cessation)

      Kyiv Ukraine                                                                      September 14, 2020

               Limited Liability Company "lntertransgroup" (Ukraine), represented by the director
      Didylivskyi Vitalii Myroslavovych, hereinafter referred to as "ASSIGNOR", on the one part,
               and a citizen of the United States of America Oleg Zhukovsky, address
      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-'
                                                                                                 hereinafter
      referred to as "ASSIGNEE", on the other part, have entered into this agreement as follows.

                  1.l ASSIGNOR transfers and ASSIGNEE accepts the ASSIGNOR's right to claim against JSC
        "BROKBUSINESSBANK", the National Bank of Ukraine, the State of Ukraine (hereinafter referred to as
       DEBTOR/DEBTORS) for funds in the amount of and as of 14.09.2020, in particular:
                  1) 3 059 358,32 US dollars - the amount of the principal debt of JSC "BROKBUSINESSBANK"
       to ASSIGNOR on non-refunded deposit;
                 2) interest on deposits of ASSIGNOR at JSC "BROKBUSINESSBANK" for the period from
       01.01.2014 till the date of their payment by DEBTOR/DEBTOR;
                 3) reimbursement of 3% per annum accrued in connection with the failure to refund deposits and
        interest on deposits to ASSIGNOR for the period from 01.01.2014 till the date of their payment by
       DEBTOR/DEBTOR;
                 4) lost profits.
                 The total amount of the Agreement on assignment of debt claim is 3 059 358,32 US dollars.
                 ASSIGNOR also transfers to ASSIGNEE in full the right to claim debt from
       DEBTOR/DEBTORS that will arise in the future.
                 ASSIGNORS's right to claim against DEBTOR/DEBTORS for the principal debt amount of 3
       059 358,32 US dollars, which is equivalent to 56 640 150,23 UAH, is confirmed by the decision of the
       Executive Directorate of the Individuals Deposit Guarantee Fund No.226/14 dated 16.10.2014 on
       approval of the register of accepted claims of creditors of JSC "BROKBUSINESSBANK", according to
       ' hich the monetary claims of LLC "Intertransgroup" against JSC "BROKBUSINESSBANK" were
       accepted and had to be satisfied on the seventh priority basis, according to the notification of the
      Individuals Deposit Guarantee Fund No.7/35-zrk dated 09.09.2015.
                 1.2. The rights of claim specified in clause 1.1 of this Agreement arose in connection with the
      conclusion of investment bank deposit agreements between LLC "Intertransgroup" and JSC
       "Brokbusinessbank", in particular:
                 - bank deposit agreement No.XXX-XX-XXXX dated 27.12 .2012;
                 - bank deposit agreement No.28-03-2013 dated 04.03.2013,
                 - agreement No. 22479 dated 02.06.201 I.
                 - agreement No. 105355 dated 12.11.2012.
                 - agreement No. 105354 dated 12.11.2012.
                 - agreement No. KSKR/20 dated 12.08.2010.
                 - agreement No. KSKR/19 dated 12.08.20 I 0.
                 1.3. At the time of conclusion of this Agreement, obligations for refunding the funds by
      DEBTOR/DEBTORS have not been fulfilled.
                 1.4. The right to claim against DEBTOR/DEBTORS is transferred to ASSIGNEE in full from the
      date of the conclusion of this Agreement. ASSIGNOR is responsible for the accuracy of documents and
      other information transferred in accordance with this Agreement and guarantees the availability and
      transfer of all claims assigned to ASSIGNEE.
                 1.5. ASSIGNEE, which has acquired the right to claim, according to this Agreement, does not
      have the right to assign (resell) the right to claim in full or in part. Any assignment or delegation in
      violation of clause 1.5. of the agreement is invalid.
                ASSIGNEE cannot be a single (exclusive) person, which has the right to claim the debt specified
      in clause 1.1 of this Agreement, and can be one of several persons to whom ASSIGNOR has transferred
      the right to claim the same debt. In case of full or partial assignment of the right to claim the debt
      specified in clause 1.1 of this Agreement, ASSIGNOR is obliged to notify ASSIGNEE hereof.
                ASSIGNEE has equal rights with third parties to whom ASSIGNOR has also transferred the right
      to claim the debt specified in clause 1.1 of this Agreement.
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 8 of 21


               1.6. The transfer of the right to claim is a paid transfer. The cost of transfer of the right to claim is
     3 028 764,74 (three million twenty eight thousand seven hundred sixty four) US dollars.
               In the event that ASSIGNEE collects other (additional) amounts from DEBTOR/DEBTORS
     (interest on the deposit; 3% per annum, accrued in connection with the failure to refund deposits and
     interest on deposits to ASSIGNOR; forfeit, material and moral damage and other sanctions or payments),
     which have arisen or will arise in the future on the basis of the rights transferred already under this
     Agreement, and to which ASSIGNOR has the right, ASSIGNEE is entitled to 0,5% of all additionally
     collected amounts, as well as 0,5% of all additionally collected amounts for lawyers' fees.
               I .7. The collection of funds from DEBTOR and payment under this Agreement shall be carried
     out by ASSIGNEE to ASSIGNOR only with the participation of the escrow agent, the agreement with
     which is an integral part of this Agreement. The person acting as the escrow agent must be agreed
     between ASSIGNOR and ASSIGNOR in advance by entering into an appropriate tripartite agreement
     between ASSIGNOR, ASSIGNEE and the escrow agent.
               The Parties agreed that a prerequisite of the agreement between ASSIGNEE and the lawyer
     (lawyers) should be the following condition: "The lawyer (lawyers) who received all or part of the debt
     specified in clause I .1 of this Agreement must, within 5 days, transfer the amount received to the escrow
     agent, whom ASSIGNEE will specify and with whom ASSIGNEE and ASSIGNOR have entered into a
     tripartite agreement".
               1.8. Payment in accordance with clause 1.6. of this Agreement shall be carried out immediately
     after the refund or collection of the debt amount from DEBTOR/DEBTORS in part or in full.
               1.9. ASSIGNEE is obliged to notify DEBTOR/DEBTORS in writing about the assignment of the
     right of claim.
               I . I 0. All disputes and disagreements that may arise between the Parties on issues related to this
     Agreement will be resolved through negotiations.
              If it is impossible to resolve the dispute through negotiations, the Parties have agreed to consider
     such disputes at the location of the defendant.
               I . I I . ASSIGNOR has the right, without the consent of ASSIGNEE, to conclude in the interests of
     the latter a Contract with a Lawyer (Lawyers) and pay for their services in full or in part, as well as
     receive a report on the work performed directly from them.
               1. I2. This Agreement contains an exhaustive list of agreements between the Parties regarding its
     essential and other conditions, which are assumed by the Parties as necessary.
               1.13 . Any change to this Agreement must be made in writing and agreed by the Parties.
               1.14. The term of this Agreement is established from the date of its signature by both Parties and
     is valid until March 0 I, 2021 . In this case, the term of the Agreement may be extended on the basis of a
     written agreement between the Parties.
               1.I5. In case of termination of this Agreement, ASSIGNEE must return within a month the
     original documents received from ASSIGNOR in order to fulfill the terms of this Agreement.

                                           Address and details of the Parties
     ASSIGNOR                                                    ASSIGNEE

     LLC "Intertransgroup"                                          Oleg Zhukovsky
     03049, Kyiv, Arkhitektora Kobelieva str., 1/7
     Identification number 33260662
     IBAN No.VA                                    732 4

       [signature] I Didylivskyi V.M. I                              [signature] I Oleg Zhukovsky I
     Date:                                                          Date:
     [seal: Ukraine * Kyiv * Limited Liability Company
     "Intertransgroup" * Identification code 33260662]
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 9 of 21
    IlepeKJia,L( TeKC'I)' UbOro L(OKyMeHTa 3 pociticbKOl MOBM Ha aurniwCbKY MOBY BMKOHaHO nepeKJia,L(aqeM 6IOpo
    nepeKJia.L(iB «Auua CsiT» fop6MK Mawe10 €sreuii"BHOIO.
    (a.L(peca: YKpalua, 03049, KH:IB, npocneKT IlosiTpoqmoTCbKMH 10, ocpic 23, Ten. 592-29-11)
    This translation of the document from the Russian language into the English language is
    done by the translator of the Translation Office "Anna Svit"
    (address: Ukraine, 03049, Kyiv, Povitroflotsky Avenue, 10, office 23, tel. 592-29-11)
     Mrs. Gorbyk Maiia

    ITi,z\rmc /Signature:      ft  f
    ,nttpeKTOp rrrr Ell ,,AHHa CsiT" JiinoB IO. I.
    Director of PE TO "Anna Svit" Mr. Y.I. Lipov _ _...,.,___ _ _ __




                                                     IIponnno, rrpOHJMepoBa.HO Ta CKJ-\iI 'IAeHo
                                                      rreqaTKOIO      t;          apK,Yl liB.

                                                      Sealed, numbered._ _       - - < ._ _ _ _   pages.
..   Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 10 of 21


                                                                    )J.OrOBOP
                                                         ycrymai npana Tpeoonannn (I(eccmt)

                r. Kueu, YKpa1ma                                                                                   «14» eeurn6pu 2020r,

                          06tneCTBo c          orpaUU'lCIIHOii OTneTCTBeHUOCT.blO                     «HHTCpTpaucrpym> (Yiq>a:nna),              B
                mu.te MpeKTopa )J.11.ni.umncKoro B1nrurna MHpocJIJlBOBrP.Ia,                          HMenyeMoe B AM1>HeihneM <tll;E~HT»,
                C t),!lf!Oii CTOpOHhl,
                          11       zptmeotmun            Coe#1me11111>1x         !Hmamoa               A,iiepmm         Onez       1KyK68<:Kuil,
                Mpee                                                                                                                 •
                HMenyeMblH B UaJlbHeffmeM           «l.J,ECCFIOHAPHi1», c         n,py ro:H CTOpoHbl, 3aK.1JlO'lH.lll'f H3CTOJ!Uuffi ,!lOfOBOp 0
                HHlKCC JJC,l\YIOlltC.\1.


                           Ll UE.l(EHT nepe,naeT, a ~CCMOHAP11M npltH11Mae'T npaBo -rpe6onaHHll UE~A KAO
                «oPOKBH31-lECBAHI<.», HaJ,\00.aan.1>HoMy 6aaicy YKpa.ttabt, focy,!lapi..-rey YKµat1Ha_ (.p.am:e no re11.czy -
                ,!{OJDKHHK/)J.OJDKHHK11) Ha ,a:em~JKH.bie cpe,a:CTea a pa'JMepe H no cocroxumo ual~ 20Wr.,, a HMCHHo:
                       1) 3 059 358,32 .ll0.1JJJapon ClllA • C)'MMY ocnosuoro .llOJlfa AO «liP0Kb113HECBAHKJ> nepe.n:
                1.{E):{EHTOM no neB03DpameID!blM BKna,naM;
                          2)    nponeHTu1 Ha BKJIUJlbl    I.{E,nEHTA   a   AO «EPOKEI13HEC£Alil0> :m                  nep}m,n c   01.01.2014 no
                MoMeHT nhlnJlaTb1 m;. ,noJDKHJilKOM/~On)!{HMKAMJ1;
                      3) ll0'3MClllCHll.ll 3% rO,tl,OllblX, HB'IMCJlCHliblC n Cl.i&3H HCB03Bpau1e1rneM l~E)J,EHTY ElOUl,llOB H
                npoueHToB           no       BKll8/laM    3a     nepHo.n      c       01.01.2014            no      MOMem      a1,mnar,i,1      HX
                AOJDKHHKOM/)l,OJDKHHKAMH~
                     4) ynyme1n1yio Bblro,!ly.
                        06utm1 C}'MMa ,ll;orowpa YC'l)'HKH npaaa Tj)¢6oBaHID1 cocrasm1eT 3 059 358,32 .l\OilnapoB ClllA.
                        1.J,E!{EHT TalOl{e nepeAaeT I.{ECCMOHAPIBO s non1:10M o6'beMe npaso Tpe6oJIBHID! y
                ,ll;OJDKHHKA/AOJDKH!1KOB ,a,onra, J<oropb!H B03HHKHeM n 6y.cyw:eM.
                        Tipano Tpe6o13aHU}l qFJ~EHTA K l~OJDKHVlKYi)J.OJDKHl1KAM Ha C)'MMY ocuonnoro
                .nonra   B     paJMepe 3 059 358.32 ,nonnapoB ClllA )l.OJiapo.s,                ~no     eKBunaneme:o 56 640 150,23 :rpa.,
                TIO,llTBepl'I{!lf.leTC.H    peme1rneM     llCllOJil:U!TeJlbHOH     ,llllpCJ<l.\l'lH    <l>OH}:\a   rapmlTHpOB0HHJJ       BKJla,llOB
                4>m.11"!ec101x 111u~ N2226i l4 OT l6. l0.20l4r. 06 yTBep>K,o.emu1 peecrpa axuemonanHl>lX rpe5onromif
                Kpe.mnopo:s AO "BpoK6113uec6anK", cornacno KOToporo .neneJKHi.re Tpe6oBrunm r<oMnamm ·ooo
                «lbneprpmcrpyro> K AO ''Bpox6amec6aHK 61>UIB. aKUem:osaHI>I l:l ~O.IDh".Khl 6£,:um 6hll'b
                y.UOBJieTHope!ibl B CCJU>Myro oqepe.nh, cornacHo yne.n;0Mnemu1 <l>oH,na rapaHn1poaaHIDI BKJI<!AOB
                tjJH3H"leCKHX JlHU Ne7/35-3pK OT           09.09.201 Sr.
                          1.2. YKaJaHHbte n nyttKTe 1.1 HacToamero )J.oronopa npasa 'Ipe5ommm1 B03H1fKJln B CBIDH c
                3ftKl!ID"IC:IUieM KOMna1meii 000 «HHTeJ'TPaHcrpyn)) M AO "BpoK6H3He.c6a1:1K" .noro:nopo:s
                Hfl'Bee"J'Hl.UlO!Ul01'0 6anKOBCKOro BKJll'\,UH, a HMeHHO:
                          - }l01'0Bop 6aHKOBCKOr0BKJmJ~a1'fol35·12-2012                 err 27.12.2012r.;
                          • .noronop 6HHKOBCK01'0 BJ<Jm.na J11'XXX-XX-XXXX OT 04.03.2013r.,
                          - .noronop N2 22479 OT 02.06.201 lr.
                          • l{OJ"OBOp      N2 105355 OT ]2.11.2012r.
                          - .noroBop       Ml 105354 OT 12.11.2012r.
                        - .noro:sopN2 KCKP/20 OT 12.08.2010r.
                        -.norooop N2KCKP/1 9or12.08.2010r.
                        l .3. Ha MOMCHT 3aKJ110'l.eH1:1Jl tta.:ro!lmero ,ll;oroaopa o611JaTeJ11>CTBa no B03epaT)' ,neueil\Hb!X cpe,nCTB
                AOJDKHlil<OM/.l{OlDKHHKAMJ!l Hcno.rmeHw Me 6w1m.
 '                      1.4. Ilpauo lpe6osm.1IDI K LJ;OJDKIIBKYl):tOJl)lCHHKAM nepexo.AHT I< 1.J,ECCHOHAPHIO s
                nontto.M o6:beMe c MOMCHra '3ill<JJIOL!CIUl>l HaC'TOllll\Cr o ,llorosopa. l:Q'l.J{EHT HeCCT OTBCTCTBeHliOCTh aa
                ,UOCT0.6CpttOCTb nepe.ll,aBaCMh.I X B COOTBeTCrBHH C H&CTOIImMM lloTOBOj>OM ltOKyMetrrOB, llJJYroPi f!HijlOJ>MalllIB
                Hrapmrrnpye; 11airn•me H nepe.uaYy ecex yczynneHHhJX l(ECCHOHAPHIO ·1pe6osamd!.
                       1.5 . .LtECCl10HAPI1M, K0Toph1A npno6pen npaBo Tpe6oaam:tl!, cornacHO uaCTOSJ.lllero LJ;orosopa He
                HMeeT npaso nepeyCTyna-r1> (nepenporuman) npaao 1pe6oeamu1 B nonHoM 061.eMe HJm •1cnPmo. Jhoorur
                yciy.nKa   Witt .neneruposmme B .1mpymeHHe n. 1.5 . .11orosopa .llf!nllrocSJ. tte.neilcrstrren&Hhl.
                          1.J,ECC110H.APHH HC MOiKtff 6b1Tb e,DJfHblM {3KCKfll03HBlJb!M) J)HJ~OM, KOTOpoe                         HMCel'     npimo
                -rpe6o;samu .l.\OflNl, Yl«ll<UiHOI"O B IJYHKTe 1.1 .!(3lU!OfO }lorOBOpa, H .MO)J\e'J' fo,m, O,nllHM FJ.'3 HCCKOJJhlillX Jlllll,
                KOTOpblM .JJ,E)1EHT nepe,!lan npauo rpe6onam-1e o,nttoro H Toro :iKe ,l\OJ1ra. B cnyYae nonHoiJ HJlJil "!ae'l'WlJJOH
                y'-!1)'f1Kfl npasa -rpe6osamui iionra, yKaJaanoro s nymcre I . 1 .nam1oro ,lloro!lopa, l.(E)1EHT ofooa-a
                y.se,qoMm'.b    06 3TOM UECCHOHAPHJI.
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 11 of 21

              l..l,:ECCJ10HAPY111 ttMetrr paBHble npaaa c T}JeTbHMH nar.:taMM, KOTOphIM UEJiEHTOM 'WOKe 6l>Ulo
       nepeµ;mo npano -rpe6osa HHll nonra, yi<aJannoro B nyHue 1. l A<UiHOro )l;oronopa.
               1.6. flepetta'!a npa11a T))e6osanm1 llBJJJletcJI ruJaTHolt CTOMMOCTb uepe)l.a'lH npana 'TpeOonattIDI
       coCTannser 3 028 764,74 (TPH MHITllHoua J:tBa.!XUaTh noceM& Thtcii•i ceMbOOT wecn.necl!T 'leThlpe noJ1JJapo:s)
       AOJIJiapo.B CillA
                  B cnyqae, ec.im 1\ECCliOI:IAPHM B3btmer c ,UOJDKHHKAmOJDKH.HKOB JJ,pynie
       (Aonommren1>Hhte) cyMMbJ (npoqel'lTbl no nKJJaizy; 3% ro.nos1>rx, Ha•mc.rreHHhJe n C:BllaH neBroapameHHeM
        l(E~HTY BKRMOB H npouemoa 110 BJ<i13JtaM; Hey..-:wl1Ka Maiep:ml.Tl.M U·lM H MOpam.Hbrn ywep6 H .npyroro
       polla c.amcwu1 wm Bb1117Hlihl), Ha KOTOpblC B03HHKJIH H.TIH B03HHKttyr ll 6ynyweM Ha OCHOB3H}JH )?KC
       nepctta1i'Hb1X npas no 3TOMY ,Uoroaopy, I! Ha Kmme HMeer npaBO UE.L{EHT, l.\ECCHOHAPHlO nonaraeTCJI
       0,5% OT ncex tl,OJTO!lHHTCJlbHO B3blCl<OllHblX C)'MM, a T8KiKC 0,5% OT BCex ZlOJTOJIHlITCJlbHO U3b1Cl<llHHl>JX cyMM
       ttn oonaT)' )Cllyr an.so1<aron.
                  l.7. B3blCKrume cpe.o,crs c ,ll.OJfACHYIKA tt ormaTa no uaCToJillleMy ,!\oronopy ocymeCTllllHtrrcH
       JJ;ECC.HOHAPHEM UE~EHTY ro111>Ko npH )"Jacr1m areHTa ycnomioro ,uenoH.Hponat:m.ll, JlOroBop c
       F;omp1>1M llllm11:rcl! tteOT'beMJJCMOH 'iaCThJO :noro ,ll.orol3opa. Jlm.i;o, Bbl!lOJlHJ1.i0lf\Ce <j>ymai;nH arema no
       ycno1m0My .llClTOHHpoaamuo, AOmKHO OblTb cornaconauo U.ECCJ10HAPMEM c l.\f'.,ll.EHTOM 3apattee,
       ll)"TeM       3l'IKJ1t0'le1rn:11 coorse1'l.'1'llYt0lUcro Tpexcrnpounero cornawett11si         MCJKJlY UEJJ;EHTOM,
        UECCMOHAPT4EM 1-1 m emoM yc11osuoro .nenou11poBa Hl'!JI,
                 Cropouw cornaco.BMH, <rro OO>llflTCJlhHhlM ycnon11eM .norouopa UECCHOHAPIUI c a,uBOKa.ro.M
       (aJU!O'.Ka111M11) ,!lOJJ)KHO 6h1Tb 'll'IKOe ycnosne: «AABOK8T (a.nBOJffiTbl) nony'fHBIJJHH llOJ.lllOCTI>!O HJIH qaeTif'iHO
       .nonr, yK.alaRHM:l1 a nymcre 1.1 Aatmoro ,r\orosopa, .llOIDKCH ea rrpoo;racemn1 5 JJJteil nepe'illCJIHTh
       nOJt)'<!CliH)"IO C)'MMY areHry TTO yc110BHOMY nenOHllpOBaHJHO, KOTOporo yKalKeT l. (ECCHOHAPwfi fl c
        1>01opt.1M y 1.tECCl10HA PVU! l'I UE,D,EHT A 38K!ll0'1CH 1pexcrop0Hmttt JlOrosop.
                  J .8. OnnaTa cornactto n.1.6. HllCTO!!ll\ero ,l:(oroaopa ocy114ecTRJll!eTcll He).!IMe,tVnnenhHO nocne
       001spara u..rrn B3hlCKaHtt.!l c ,UOJDKHH:J<AJAOJDlO-IHKOB no.imoii wn11 qacTw111oif CYf>iMhl .rtonra.
                  l .9. ~ECCHOHAPID1 061i:iyem1 n11c1>MCHH0 yse,noMl'ITh )J,OJDKHHKA/)J,OJDKHHKOB o
       cocro11BmeJ.lc11 YC'l)'llKC npima Tpe6onru111A.
                  1.J0. Bee cnop1>1 a pa3Hornacrut, KOTOphle Mo1yr B0'3HHIOIYTu MelKlzy CwpoaaM11 no sonpocaM,
       cBinamn;.iM c 1mcTOll~M )l;oronopoM, 6yJ.lyr paspeUiaThCl! nyreM neperonopoa.
                  B CJI}"lae HeBooMoJKHOCTH yperyn»po:saIDIJI pa:mornacHFi nyreM neperoaopo:a, CTopoHM npflU!JlH K
       cornawemno µaccMaTpH!>UTh TaKHe cnop1>1 no Mecry Haxo;K,Uemrn OTneT"ll'lKa.
                  IJ L ~E,UEHT HMec-r npaBo 6e:.i cornacosmnrn c D,ECCI10HAPI1EM, 38.KJllO'ian B 1mrepee.ax
       nocne.tU-1ero )l.oroaop c AAllOWITOM (AA110KaTaMt1) fl onJJa'IHBaTE> HX ycnyn1 rmm1ocnit(l mm 'laCTl:l"!Ho, a
       ra!Oi\e nonyqnri, .11enocpeAcrneu110 OT HHX OT'leT o llhlnonnenno.tt pa6oTe.
                  1.12. Hae 10.IUUJIB ,l{orooop co.uepiKHT 11cqep111>1na1om11i'i ncpe'iCHb ..norow~atto---reii GropoH
        OTBocme11.hHO cy1uec11le1D-1.b1x 11 l1Hh1X ero yCJioa11l1, no,1:1p<DyMena10U~liXCJ1 GropouaMH Kai\ Heo6XD;l1fMh1C.
                  1.13. Jlio6oe l13MeHe1me 3Toro ,Uoronopa AO"*Ho 61>tTh ocpopMnetto B m:icJ:>MeHHo~ q>opMe :e
       cornacoaaao CTOJX>l(!IMH.
              1.14. CpoR .nefkTBWI naCTol!mero ,!\oro:sopa ycrauasmmaerc11 c MOMetrra ero no.um1camu1 o6enMH
       CTOpoHnMH 11 .aei\crnyeT .no 0 I Mapra 2021 ro.na, Tipn noM CJX'K .uettcr.em1 llorouopa MO)!(er Gmi, npo.ZVH':H
       Ma OCHO.llaHHlf mlCl>MCHliOH )lOroaopeHHOCTl! crnpon.
              1.l 5. B c.nyqae npe'Kpatl\CHYlll .nanttorn L{oroaopa, UECCMOHAPMH na npou:niemm 1>1ec11ua
       AOmKeH  nepfl)'T.b   OpHnma.Jlhl   tlO:KYMCHTOB, !10.Tly<ICHHhlX OT ~HTA, )l.>1i! Bbmmm.emui ycnorui.i1 .nauoro
       ,Uorosopa.

                                          A,apecaupeKBU3DTbtCTopon

       Il,EJ.{EHT

       000 «He:rcpTpancrpym>                                              Oner Jl\yKoBcKaii
       03049, r.Knes, )'Jt. Apxumnopa Ko6enesa, 1/7
       HAet111:1$HlGUlHOHHHM noMep 33260662
       I.BAN N2                                             9732 4
               <<11:n,n,yfpnan6aHK», r.K1rnB

                      ¥'/}:\H;AbJJl1rnCKUH B.MJ
                                             .                           ( 4.0Q.
                                                                          ):(ara:


                                                                                                                               1
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 12 of 21


                                                   AGREEMENT
                                        on assignment of debt claim (Cessation)

      Kyiv, Ukraine                                                                            September 14, 2020

               Kovzel Mykola, identification code         3318, passport of the citizen of Ukraine series KA
      No.     823, issued on 14.10.1997 by Zaliznychnyi RV UMVS of Ukraine in Lviv region, hereinafter
      referred to as "ASSIGNOR", on the one part,
               and a citizen of the United States of America Oleg Zhukovsky, address
      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~'
                                                                                                  hereinafter
      referred to as "ASSIGNEE", on the other part, have entered into this agreement as follows.

                1.1 ASSIGNOR transfers and ASSIGNEE accepts the ASSIGNOR's right to claim against JSC
       "BROKBUSINESSBANK", the National Bank of Ukraine, the State of Ukraine (hereinafter referred to as
      DEBTOR/DEBTORS) for funds in the amount of and as of 14.09.2020, in particular:
                1) 4 185 204,00 US dollars - the amount of the principal debt of JSC "BROKBUSINESSBANK"
       to ASSIGNOR on non-refunded deposit;
                2) interest on deposits of ASSIGNOR at JSC "BROKBUSINESSBANK" for the period from
       01.01.2014 till the date of their payment by DEBTOR/DEBTOR;
                3) reimbursement of 3% per annum accrued in connection with the failure to refund deposits and
       interest on deposits to ASSIGNOR for the period from 01.01.2014 till the date of their payment by
      DEBTOR/DEBTOR;
                4) reimbursement of 3% fee accrued per every day of delay in fulfilment of the terms of
      agreement;
                5) lost profits;
                6) moral damage.
                The total amount of the Agreement on assignment of debt claim is 4 185 204,00 US dollars.
                ASSIGNOR also transfers to ASSIGNEE in full the right to claim debt from
      DEBTOR/DEBTORS that will arise in the future.
                ASSIGNORS's right to claim against DEBTOR/DEBTORS for the principal debt amount of 4
       185 204,00 US dollars, which is equivalent to 53 277 679,50 UAH, is confirmed by the decision of the
      Executive Directorate of the Individuals Deposit Guarantee Fund No.226/14 dated 16.10.2014 on
      approval of the register of accepted claims of creditors of JSC "BROKBUSINESSBANK", according to
      which the monetary claims of Kovzel Mykola Olehovych against JSC "BROKBUSINESSBANK" were
      accepted and had to be satisfied on the fourth priority basis, according to the notification of the
      Individuals Deposit Guarantee Fund No. 4/3670-kr dated 28.10.2014.
                1.2. The rights of claim specified in clause 1.1 of this Agreement arose in connection with the
      conclusion of investment bank deposit agreement No.323-01-13-840 dated 11.01.2013 between Kovzel
      Mykola Olehovych and JSC "Brokbusinessbank".
                1.3. At the time of conclusion of this Agreement, obligations for refunding the funds by
      DEBTOR/DEBTORS have not been fulfilled.
                1.4. The right to claim against DEBTOR/DEBTORS is transferred to ASSIGNEE in full from the
      date of the conclusion of this Agreement. ASSIGNOR is responsible for the accuracy of documents and
      other information transferred in accordance with this Agreement and guarantees the availability and
      transfer of all claims assigned to ASSIGNEE.
                1.5 . ASSIGNEE, which has acquired the right to claim, according to this Agreement, does not
      have the right to assign (resell) the right to claim in full or in part. Any assignment or delegation in
      violation of clause 1.5 . of the agreement is invalid.
                ASSIGNEE cannot be a single (exclusive) person, which has the right to claim the debt specified
      in clause 1.1 of this Agreement, and can be one of several persons to whom ASSIGNOR has transferred
      the right to claim the same debt. In case of full or partial assignment of the right to claim the debt
      specified in clause 1.1 of this Agreement, ASSIGNOR is obliged to notify ASSIGNEE hereof.
               ASSIGNEE has equal rights with third parties to whom ASSIGNOR has also transferred the right
      to claim the debt specified in clause 1.1 of this Agreement.
                1.6. The transfer of the right to claim is a paid transfer. The cost of transfer of the right to claim is
      4 143 351,96 (four million one hundred forty three thousand three hundred fifty one) US dollars.
               In the event that ASSIGNEE collects other (additional) amounts from DEBTOR/DEBTORS
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 13 of 21


       (interest on the deposit; 3% per annum, accrued in connection with the failure to refund deposits and
        interest on deposits to ASSIGNOR; forfeit, material and moral damage and other sanctions or payments),
       v hich have arisen or will arise in the future on the basis of the rights transferred already under this
       Agreement, and to which ASSIGNOR has the right, ASSIGNEE is entitled to 0,5% of all additionally
       collected amounts, as well as 0,5% of all additionally collected amounts for lawyers' fees.
                 1.7. The collection of funds from DEBTOR and payment under this Agreement shall be carried
       out by ASSIGNEE to ASSIGNOR only with the participation of the escrow agent, the agreement with
       which is an integral part of this Agreement. The person acting as the escrow agent must be agreed
       between ASSIGNOR and ASSIGNOR in advance by entering into an appropriate tripartite agreement
       ben een ASSIGNOR, ASSIGNEE and the escrow agent.
                 The Parties agreed that a prerequisite of the agreement between ASSIGNEE and the lawyer
       (lawyers) should be the following condition: "The lawyer (lawyers) who received all or part of the debt
       specified in clause 1.1 of this Agreement must, within 5 days, transfer the amount received to the escrow
       agent, whom ASSIGNEE will specify and with whom ASSIGNEE and ASSIGNOR have entered into a
       tripartite agreement".
                 1.8. Payment in accordance with clause 1.6. of this Agreement shall be carried out immediately
       after the refund or collection of the debt amount from DEBTOR/DEBTORS in part or in full.
                 1.9. ASSIGNEE is obliged to notify DEBTOR/DEBTORS in writing about the assignment of the
       right of claim.
                 I. I 0. All disputes and disagreements that may arise between the Parties on issues related to this
       Agreement will be resolved through negotiations.
                 If it is impossible to resolve the dispute through negotiations, the Parties have agreed to consider
       such disputes at the location of the defendant.
                 l. I l. ASSIGNOR has the right, without the consent of ASSIGNEE, to conclude in the interests of
       the latter a Contract with a Lawyer (Lawyers) and pay for their services in full or in part, as well as
       receive a report on the work performed directly from them.
                 1.12. This Agreement contains an exhaustive list of agreements between the Parties regarding its
       essential and other conditions, which are assumed by the Parties as necessary.
                 I .13. Any change to this Agreement must be made in writing and agreed by the Parties.
                 l. I 4. The term of this Agreement is established from the date of its signature by both Parties and
       is alid until March 01, 202 I . In this case, the term of the Agreement may be extended on the basis of a
       written agreement between the Parties.
                 1.I5. In case of termination of this Agreement, ASSIGNEE must return within a month the
       original documents received from ASSIGNOR in order to fulfill the terms of this Agreement.

                                           Address and details of the Parties
       .   SIGNOR                                                ASSIGNEE

       Kovzel Mykola                                                Oleg Zhukovsky
       Identification code         3 318
       Passport series KA No.      823, issued on I4.10.I997 by
       Zalim chnyi RV UMVS of Ukraine in Lviv region
       Staronavodnitska str., 13, apt.3, Kyiv, 01015, Ukraine

        [signature] I M. Kovzel I                                  14.09 [signature] I Oleg Zhukovsky I
       Date:                                                       Date:
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 14 of 21
     IlepeKJia~ TeKcry UbOro ~oKyMeHTa 3 pociHCbKOl MOBH Ha aHrniH:cbKY MOBY BHKOHaHO nepeKJia~alJeM 610po
     nepeKJia~iB «AHHa CBiT» rop6HK MaH:eIO €BreHii'BHOIO.
     (a~peca: YKpai'Ha,   03049, KHi'B, npocneKT IloBiTpo<t>noTchKHH 10, o<t>ic 23, Ten. 592-29-11)
     This translation of the document from the Russian language into the English language is
     done by the translator of the Translation Office "Anna Svit"
     (address: Ukraine, 03049, Kyiv, Povitroflotsky Avenue, 10, office 23, tel. 592-29-11)
     Mrs. Gorbyk Maiia

     Ili,n:rnrc /Signature:        for:;}"

                                                                                                             •.




                                                      IlporrnITO, npOH}'MepOBa.HO Ta CKpinAeFJJ
                                                       neqaTKOIO          '7         apeyrni r•.

                                                        Sealed, numbered_~Y'_ _ _ _f /.t.ges.
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 15 of 21


                                                                   ,norOBOP
                                                   ycrynKH npasa TJ>C6-0.sa1mn (neccm1)

                                                                                                                «14» ce11TI16'JUJ 2020r.

                   Kos:1e.1J1> HmmJJali, nJieHrnij111KauttOHHbll1 J<O){                  33 18, nacnopr rpa>K~an:sma
            Yt<paHHhJ ceptm KA               823, B.&IJlaH 3amt3HlP!HblM PO YMB,l{ Yxpan:H.hl BO Jll>BOBCKOH
            ooJiaCTH, l4.10. 1997r., .1tMetzyeML1i< B JJ.am.HefuueM <<UE,ltEHT», c Oll.HOii cropouw:,
                   H    zpa:Hci>amm       Coeo1mett1tbfX      lllmamoo      A.•tepuKU       O;ua JKyKO(JCKUil, appec
            -----                           . . .---=--·--~- . . ·---·--- -..-.. .. . -·----..·- - -- ··----' .HMCHYCMl.ilM B
            JtailJ>HelimeM     «UECCHOHAPillfo,            c    ,T.q)yroR       CTOpOtlbl,     3aMlO'U{JJ>l'f     ffilCTOJtnuffi      L{OfOBOP      0
            JiIDKecne,qymmeM.

                  U UEl{EHT nepe,i:tail\T, a UECCMOHAPHll npuu»Mae-r npano -rpe6cmaWU1 UEAEHTA x AO
            <diPOKSIDHECBAHK», HlllUlO'ffMJ>HOM}' 6mn<y Yxpmntht, roeyJ:tapv-rny Yxpruma (,!U!Jlee no Te:Kcl)' -
            J{OJDKHllKIJ{OJDKHJilKM) HaJJ,e.HeililiLte CpeJlCTBa B pa:JMepe H no cooromnoo nal!l'l!L 20.20r., a lfMem1.o:
                  l) 4 ! 85 204,00 JJ.O.JTimpos ClllA - CJMMY oCH().BHoro ):lO;'lfa AO «B:POKEM3HECBAHK>> nepeJl
            l.~E,llEHTOM 110 Heav3Bpau~etmOM}' BXllaJlY;
                   2) npouelUbl 1ra Bl<Jla.'lbl UEJ{EHTA          »AO «EPOKEH3HECEAHK»                           3a nepw~       c OLOL2014        .n o
            MOMCHT BhlrmanJ Hx ,l.{OJDKHHKOM/,l.{OJDKJlllKAMH;
                    3) no3Memerw.s 3% ro.aonwx,            uaqHcJICRlfblC D cusna HCBOOBpameHHeM                       Il;E,[tEITTY BKnll,llOB     R
            npouemon     no     JIKJltlitOM :m             nepno.n.         c      01.01.2014          no        MOMem           llI>.umaT.hl     MX
            )J,OJDfffiMKOM/)J,OJDKHHKAMH;
                    4) 1103r.reme1m11 3% neRH, Ha11Hc.11em11.te 3a Ka'.lK/lblH JlClfb aeB.hTIIOJil:fcHJf)I ycnoaim .n;oroaopa~
                    5) ynyll\etrarui m.iro.na;
                    6) Mopa!l.T>Hl>u1 Yil.l.CpO.
                      06:iwu cyMM.a ,Uoro:sopn ycrynxH npaua Tj>C6o:saHIDI COCTa&mreT 4 185 204,00 AOJinapoB CllJA.
                      UE)J.EHT Ta.KlKc nepepae-r UECCl10HAPM10 B 110.llHOM o6»e111e upaso -rpc6osllliHH y
           JJ.OJDKHHKA/JJ.OJDKHH.KOB ,llO}Uvd., KO:ropldii: B03HH.KHC'M D 6yl{ylIJ,CM.
                      Tipa:so '1))1!6osa1rn:si UE,llEHTA t< ,l{O.JDKHHKYl,l{OJDKHH.KAM Ha cyMMY ocHOBHoro
           ,D.onra B pa31>tepe 4 185 204,00 1.1omiapoB ClllA ,L\onapon, •no erunmaneumo 53 277 679,50 rpn.,
           flO,ll.TBel»K.n,aeTCl! pellleHHeM HCTIOJlHIITeru,aoJi n.npel<UHH: cl>ottna rapaarupoBa!UOf B.KJUUIOB
           (f>mlf'!ecinfx nau ..N'2226/14 OT 16.l 0.2014r. o6 yrnep~eHlill peecrpa a!Q.\emo11run1&1x Tpe6o:sflHHH
           Kpe.mrropo:u AO "EpoK6H3Hec.6am<", cornacHo KOToporo neHe';Kl{L1e Tpe60Bamu1 KO"roem1 HnKonas
           OneroBJTtia KAO "£pox6u::m:cc6am: 6htJIH a'ICQernosaHbl H .u.omKHbl 6h1JTH 6.i.m. Y'AOBJJe'l'.Bopeu:b1 s
           'ler:sepryro oqepe,nh, cornacHo yne,noMneHHSi <l>oHlla rapaHruponattfill B101a,llOB <}lH31f'recKHX JIHU
           ..N'll'l/3670-Kp OT 28J0.20J4r.
                    1.2. Ylm.3aH:Hbte B nyH.KTe Lt nacrosmero ~oronopa npaaa -rpe6onamur .90.lHHl<ml :s c.nH3H c
            JaKJJroqem1eM Ko.u:leJleM  HHKonaeM Onero:anqeM H AO "EpoK6mHec6am<" n.oronopa GmrxoncKoro
            BKlla.na Mi323-0 l-13-840 OT l 1.01.20 l 3r.
                     1.3. Ha MO"'Iem 3.aKJIIO'!eH.HJJ Hacro~ero J{orollopa o6.a:.!a'.fe.'ll>crBa 110 so::s.spary ,D.e.He'11nh.!X cpeJJ.CTs
           J{OJDKHHKOM/)lOJDKHHKAMH :Kenonaemr He 6tutH.
                     1.4. Ilpa.uo -rpe6onamm x AOJDKHHKY/)lOJDKHiiKAM nepexo.mrr K UECCHOHAPIBO B
           no11HOM ofu.et.te c MOMeina saKJI10qemu1 :aacroim'ero ,l.{oronopa. UE.llEHT 11eceT OTBeTcne:mmcn 3a
           J:U)Cro:nepnocn. nepe.nanaet.fblX a coorneTCTBHH c ttacToinmtM ,ll,orollOpoM )lOh-yMelITOB, A}}yroii H)l¢OpM!lW:IH
           H rapanrHpyeT uaJJwme Hnepe,im'l.y 11..::ex. ycryrmeHHbJX l{ECCMOHAPHIO -rpe6oJ>aml.H.
                    l .5, UECCMOHAPMH, xoi:opi.111: npHo6pe.n npano Tpe6osaHHSt, cornaCHo uaCTO»:fi\ero ):tornsopa He
           HMeeT upa:so nepeycrynaTI> (nepenpo,u.a.san) npa.eo lpe6osaHIDI B noJUfOM ofu.eM.e rum: •tCTJf<IUO. JltOOa.a
           ycryru<a rum p.e.nernpoBaiIHe t1 uapymeH.He n. 1.5, .qorooopa xBJU!lOCJl' He,neucunrre.!Jblfbl.
                    UECCMOHAPHM J-tc Mrut.teT 6MTh e,lt1Il{hl111 (3KCKm03mmLIM) cllfUOM, xornpoe HMeer npa:oo
           t]XWJHUtwf .AOJifa, yi<ll3amtoro B nytJKre 1.1 .runmoro JJ;oronopa, H MO:.KeT 6btn:. o;:umM m necxon1>:mx ID1.Ll
           KOTOpi>l'M   l{E,llEITT nepe;zutrl npano ipe6oaaHHe 0,1'.lHOTO H        TOro   :/Ke ].\OJJra. B C31)"lfae   00..' llhYH Hll'H >JaCTHlfHO'H
           yetyrnm npaaa Tpe6o.sruOOJ ttoJil"a, yxa.3aHHoro n nymne 1. l .mumoro J~cn'O:sopa, l~E)J,EHT ®"3UR
           yBe,!{O'l{HTJ> o6 :troM UECCMOHAPI15L
                      UECCHOHAPHH HMeeT pasHble rrpmia c Tpel'hmfil mu~m, xo:ropl>IM llE,l{EHTOM Ta:K:ill:e 6L1JJ0
           nepe.naHo npaBO Tµe6onaHH1.1 J.IOJira, YJ<alatmoro .u nymTe 1.1 .u;alffioro )loronop.a.
                    L6.     nepe,uaqa npasa -rpe6onalllill R:BJllleTC!I .rmarnoit. CTOHMOCTY, nepeAa'tH npana Tpe60ll8lIKH
           C-OCnmJJlleT 4 143 351,96 (11erlilpe MHIJ.JJHOHa cw c.opoK TPH TblCll'IH lJ>HC-ra W!.Tl>Jlec.;ei: o,mm .no.rmapou)
           .llOmrapoa CHIA.
                     B CJJY'lae, t11:JTH lJ,ECCMOl:IAPMH B3blll\¢l c }J,0Jl)J(l-Jl1KA/,lJ,OJDKHHKOB .n,pyrne
           (J:(onOJIHHTC!ThH&le) cyMMbl (npoUCHTbl no ll.K..'laJlY; 3% .fO):(OBhJX, ua'lllCJteUHhlC ll Cllll'.ill JJeB03BpameHHer.t
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 16 of 21


           UE.llEHTY BK!la.AOB n npOtlettron rro      s~; Heyctoib<a, MaiepKa.."'ll>lfblii 11     :i.sopruu;ru;m YJ.Uep6 H ,llpyroro
           'POJUl CaHKLUDI   wm   BhmJ1a:rw), llil KOTOp.1>1e B03HHKJD! HJtH BOJHHtrny'I' n 6y;zyme.M ua OCHOBaHHH y)i(e
           nepe,uamwx npas no 3TOM)' )l:oronopy, 11 Ha RaKHC MMeer npaso UE)'(EHT, l'tECCMOHAPHIO nonaraercJ1
           0,5% OT :scex: .n.:onomnl'I'CJlbHO B3.hl.CKaHHL1X cyMM, a 'I8JGKC 0,5% OT :sccx J.lOTl()JIJ:IMTCJlbHO B3blC:KaJ:mLIX cyMM
           Ha onwny yCJJyr llJ,\BO.KaTO».
                  I. 7. B31>tclta1me cpe.u.CTB c )10JDKHI1KA H orma'TI! no HaCTOinneMy ):toroBopy ocymeCTB1n1tnCJ1
           ltECCMOHAPHEM UE)lEl-ITY rom.i.o npH y<Jacnrn aroma ycn.onHoro .neno1mposamu1, .n;orosop c
           KO'TOpblM .11u1n1e:rca ueoneMJieMOH 'laCThIO noro Jlo.r.:>Bopa. Jl~o. B'LlTIO.'IWII-Omee qiy:maum arema no
           yCJiorui:OMy ,ne:11omiporuum10, .nomruto 6wT.i. cornac-0satto UECCHOHAPMEM c UE'AEHTOM 3apaHee.
           nyreM     3aKJll<.)'leum1: cooTBeic:ray10mero TJ)excrnpoHHcro cor.namerou! ~ UE,lUIBTOM,
           UECCMOHAPHEM u arem:oM ycno1moro .nenomtponaHHR.
                     CTopom.t co1'Jlacosa;m, <1:ro o6'Bawm;ro,™ ycnoB:tteM .aorosopa UECCHOHAP1Ul c JlABCJraToM
           (a,mmxantM.K) )10.'D KHO 6.i.rn. TaKOe ycJIORJre: «A.n:SOKm' (rutnOKaThl) no.ny'illl!IllHH IJOJIHOCTl>'IO wm 'iilCTH'fHO
          ,LIDJJT,YKa3alllibl:H s nyune 1.1 ,!UUIHoro .ZJ.01onopa, !l051n\eH .rui npors;memm 5 .!llieM ncpe'WCJJIU'»
          noll)"lel:ilfy10 cyMM)' arcHry no yCJJoBttOMY ,nenO.ffiIPOBrunno, xOToporo yKa)l(er UECCHOHAPHH H c
          KOiophTM y UECCHOHAPH51 H L(EJ.{EHT A 3illCJI~.eH 'fPCXCTOpomndi n:oroaop.
                     1.8. Onmna cor.na.;Ho n.1.6. nacToa~ero 'Aoronopa ocym.ecrn.imeTcs aeJaMeJVIH'rem.uo n:oc11e
          :B0'3BpaTa WU{ B3l>JCKaffliJf c )lQJI)KHI1KA/)lOJDKHHKOB no.rmoif HllH 'l'.8C11i'illOif cyMMhl J:ll\ ll.fa.
                  1.9. L(ECCMOHAPHi1 o6inyew11 IDfCbMemto ysC/,lOMJf'T;b )J,OJDKfIJAKA/.l(OJllKHHKOB o
          co.:roJU1rueiks yc:tyITKe npaua :rpe6oBaHHJL
                   LIO. Bee cnopw H pa:mornacmi:, xoro.pJ>1e MOI)'T noJmllot)'Tl> Ate;ar,ay OropmraMH no sonpoca:M,
          CBll31lllllNM   c lJaCTOJIJJtlfM ):(oronopoM, 6y;zyT pa3pelll8ThC8 rty'l'.CM neperosopos.
                     B c.11rqae  ne1~0-3MO)hHOCm ypetylllipOBaHHll pa3»ornacni\ nyreM neperonopos, Cmpomr npmmrn K
           cornaruemn<> paccMmpKBat» ·rmrne crrophl no Mecry naxo)!()lellRlJ OTBe:t"fHKa.
                    l. l l . UE):(EHT HMeeT npaao 6e3 cornacona:HHH c UECCHOHAPMEM, JaKIDa'laTh s :w:mepec-ax
          11-0CJICAaero ,Uorooop c A,n:soxaroM (A.n,Bo.Ka:raMR) n OI1J1a'llillan. MX yCJ:ryrn no.irn0C11.J0 ro:m <1aCTlf'lHo, a
          Tal()i(C nonyqal.b HCIIOCJ>e,!l,CI'Ilef!H() QT HltX OT'IC'r 0 BbIDOJIHCHIIOH pa6ore.
                    1.12. HacroRurn:H ).loronop co;qep'1<Kf HOiepm.1na10uvm nepe'Iem. ;i;oronopeHHOCTeil CropoH
           OTHOClfieJJbHO C}'ll\ecTBem!hlX H mn.tX ero yc.11oirall, IIo,ll.pa3yMeamom.MXc!l: Cropo.HaMH Kai\ :neo6xo,!U1Mhle.
                    U3 . JIJOGoe lil3MCHeHHe 31oro ;lloroBOpa ;i:tOJJ>KHO 6b1Tb cxf>opMne1:10 s nHC'bMe1ruo:M c}>opMe H
           cornaco.eaHo C1opoffilMH.
                    1.14. CpoK )le.Kcrsn11 uacTouu,ero ,lloronopa ycramm1mBaerc11 t MOMe1rra ero TIOm:u'ICl!l'IIDI o6em.m:
          OropolfaMH R.neiicrnyeT LlO OJ Map1a 2021 ro,ua. HpH noM cpoK ,ll.eifornID! ,lloro:so-pa M0'1<eT 61.tTb npoMeH
          Ha OCHO»amrn IlHCbMelillOH .ll;O!"OBOpeHHOCTl1 cropon.
                    Ll5 . B c.n}""!ae npexpameHrol J.(aHHoro ,Uoronopa, l(ECCHOHAPJ.IH na upou1Kemrn Met.11na
          .1toJUKeH :eepuyn. opHr.HHMl>l .!l;Ol<JMeHToa, no.JIY'ICmthlX OT QEllEHTA, MH IDilllOJ1.ReHIDI ycnosHH. ,nauoro
          ,Uoronopa.




          ~EHT                                                          UECCHOHAPHM




                                                                        ,lJ.aTa:




                                                                                                                                 2
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 17 of 21


                                                     AGREEMENT
                                        on assignment of debt claim (Cessation)

      Kyiv, Ukraine                                                                           September 14, 2020

               Didylivskyi Vitalii, identification code     5916, passport of the citizen of Ukraine series MC
        o.    470, issued on 11.01.2000 by Ternopilskyi RV UMVS of Ukraine in Ternopil region, hereinafter
      referred to as "ASSIGNOR", on the one part,
               and a citizen of the United States of America Oleg Zhukovsky, address
                                                                                                    hereinafter
      referred to as "ASSIGNEE", on the other part, have entered into this agreement as follows .

               I. I ASSIGNOR transfers and ASSIGNEE accepts the ASSIGNOR's right to claim against JSC
     "BROKBUSINESSBANK", the National Bank of Ukraine, the State of Ukraine (hereinafter referred to as
     DEBTOR/DEBTORS) for funds in the amount of and as of 14.09 .2020, in particular:
               1) 109 975,86 US dollars - the amount of the principal debt of JSC "BROKBUSINESSBANK" to
     ASSIGNOR on non-refunded deposit;
               2) reimbursement of 3% per annum accrued in connection with the failure to refund deposits and
      interest on deposits to ASSIGNOR for the period from 01.01.2014 till the date of their payment by
     DEBTOR/DEBTOR;
               3) lost profits;
               4) moral damage.
               The total amount of the Agreement on assignment of debt claim is 109 975,86 US dollars.
               ASSIG OR also transfers to ASSIGNEE in full the right to claim debt from
     DEBTOR/DEBTORS that will arise in the future.
               ASSIGNORS's right to claim against DEBTOR/DEBTORS for the principal debt amount of 109
     975,86 US dollars, which is equivalent to I 298 102,37 UAH, is confirmed by the decision of the
     Executive Directorate of the Individuals Deposit Guarantee Fund No.226114 dated I6.I0.20I4 on
     approval of the register of accepted claims of creditors of JSC "BROKBUSINESSBANK", according to
     which the monetary claims ofDidylivskyi Vitalii Myroslavovych against JSC "BROKBUSINESSBANK"
     were accepted and had to be satisfied on the fourth priority basis, according to the notification of the
     Individuals Deposit Guarantee Fund No.29-v/K dated I6.02.2015.
               1.2. The rights of claim specified in clause I. I of this Agreement arose in connection with the
     conclusion of investment bank deposit agreement No.D_I50676669 dated 23.12.20I3 between
     Didylivskyi Vitalii Myroslavovych and JSC "Brokbusinessbank".
               1.3. At the time of conclusion of this Agreement, obligations for refunding the funds by
     DEBTOR/DEBTORS have not been fulfilled.
               1.4. The right to claim against DEBTOR/DEBTORS is transferred to ASSIGNEE in full from the
     date of the conclusion of this Agreement. ASSIGNOR is responsible for the accuracy of documents and
     other information transferred in accordance with this Agreement and guarantees the availability and
     transfer of all claims assigned to ASSIGNEE.
               1.5. ASSIGNEE, which has acquired the right to claim, according to this Agreement, does not
     have the right to assign (resell) the right to claim in full or in part. Any assignment or delegation in
       iolation of clause 1.5. of the agreement is invalid.
               ASSIGNEE cannot be a single (exclusive) person, which has the right to claim the debt specified
     in clause I. l of this Agreement, and can be one of several persons to whom ASSIGNOR has transferred
     the right to claim the same debt. In case of full or partial assignment of the right to claim the debt
     specified in clause 1.1 of this Agreement, ASSIGNOR is obliged to notify ASSIGNEE hereof.
              ASSIGNEE has equal rights with third parties to whom ASSIGNOR has also transferred the right
     to claim the debt specified in clause 1.1 of this Agreement.
               1.6. The transfer of the right to claim is a paid transfer. The cost of transfer of the right to claim is
     108 876, 10 (one hundred eight thousand eight hundred seventy six) US dollars.
              In the event that ASSIGNEE collects other (additional) amounts from DEBTOR/DEBTORS
     (interest on the deposit; 3% per annum, accrued in connection with the failure to refund deposits and
     interest on deposits to ASSIGNOR; forfeit, material and moral damage and other sanctions or payments),
     which have arisen or will arise in the future on the basis of the rights transferred already under this
     Agreement, and to which ASSIGNOR has the right, ASSIGNEE is entitled to 0,5% of all additionally
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 18 of 21


               llected amounts, as well as 0,5% of all additionally collected amounts for lawyers' fees.
                             1.7. The collection of funds from DEBTOR and payment under this Agreement shall be carried
                     'Y ASSIGNEE to ASSIGNOR only with the participation of the escrow agent, the agreement with
                 · h is an integral part of this Agreement. The person acting as the escrow agent must be agreed
                    ·een ASSIGNOR and ASSIGNOR in advance by entering into an appropriate tripartite agreement
                    -een ASSIGNOR, ASSIGNEE and the escrow agent.
                            The Parties agreed that a prerequisite of the agreement between ASSIGNEE and the lawyer
               wyers) should be the following condition: "The lawyer (lawyers) who received all or part of the debt
        specified in clause 1.1 of this Agreement must, within 5 days, transfer the amount received to the escrow
           gent.\ horn ASSIGNEE will specify and with whom ASSIGNEE and ASSIGNOR have entered into a
            "partite agreement".
                            1.8. Payment in accordance with clause 1.6. of this Agreement shall be carried out immediately
                     the refund or collection of the debt amount from DEBTOR/DEBTORS in part or in full.
                            1.9. ASSIGNEE is obliged to notify DEBTOR/DEBTORS in writing about the assignment of the
             -       0- laim.
                            I.IO. All disputes and disagreements that may arise between the Parties on issues related to this
                                     \;11 be resolved through negotiations.
                                      ·- impossible to resolve the dispute through negotiations, the Parties have agreed to consider
                     r. ••,....••.,.PC at the location of the defendant.
                                     . ASSIGNOR has the right, without the consent of ASSIGNEE, to conclude in the interests of
                                a Contract with a Lawyer (Lawyers) and pay for their services in full or in part, as well as
                               report on the work performed directly from them.
                a              .12. This Agreement contains an exhaustive list of agreements between the Parties regarding its
       ';;-:,.:.-;;uU<U and other conditions, which are assumed by the Parties as necessary.

                            1.13. An change to this Agreement must be made in writing and agreed by the Parties.
                            1.14. The term of this Agreement is established from the date of its signature by both Parties and
                  alid until March 01, 202 1. In thi s case, the term of the Agreement may be extended on the basis of a
           Titten agreement between the Parties.
                            1.1 5. In case of termination of this Agreement, ASSIGNEE must return within a month the
       original documents received from ASSIGNOR in order to fulfill the terms of this Agreement.

                                                Address and details of the Parties
            IGNOR                                                     ASSIGNEE

       Didylivskyi Vitalii                                     Oleg Zhukovsky
       · entification code         5916
           port of the citizen of Ukraine series MC No.   470,
       ·-sued on 11.0 1.2000 by Ternopilskyi RV UMVS of
        Jcraine in Ternopil region
                 Stalinhrada ave., 8, block 3, apt. 33 , Kyiv,


        ~siQDature]   I V.Didylivskyi I                                     14.09 [signature] I Oleg Zhukovsky I
       Date:                                                                Date:
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 19 of 21
     IlepeKJia)J; TeKCTY UbOfO ,IJ;OKyMeHTa 3 pociif CbKOI MOBH Ha aHrniHCbKY MOBY BHKOHaHO nepeKJia,IJ;aIJ:eM 610po
     nepeKJia,IJ;iB «AHHa Cairn f op611K MaH:eIO €areHi1BHoIO.
     (a,1J;peca: YKpaYHa, 03049, KwYB, npocneKT IloBiTpo<t>noTCbKHH 10, o<t>ic 23, Ten. 592-29-11)
     This translation of the document from the Russian language into the English language is
     done by the translator of the Translation Office "Anna Svit"
     (address: Ukraine, 03049, Kyiv, Povitroflotsky Avenue, 10, office 23, tel. 592-29-11)
     Mrs. Gorbyk Maiia

     Ili.n;rn1c / Signature:_
                            A_r
                              '-
                              ---...-.---
                                 j




                                                                                                                       ..




                                                     IlponnlTO, rrpoHyMepOBaHO Ta CKpi:iAeHO
                                                      rreqaTKOIO____~---- apK.i lliiB.

                                                      Sealed, numbered_______ p.1:1 es.
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 20 of 21


                                                                       .n;oroBOP
                                                   YCTYJJJOJ npaBa -rpe6onaun11 (Uece1m)

          r. KHeB, Y.-panua                                                                                    «14» ceHlllOPB l-020r.

                     .lJ;JlAJ.JJJUJJcKllD Bm·u;mn, l1AeHTH$HKaIJ,Homu,1u Ko.n         59 l 6, nacnopr rpalK,naiuma
          YKpaIIHbl cepuu MC      J'fa 470, B:DmaH TepttonoJJ.&CKHM PO YMB,U Yxpa:nHhl .B TepHonoJ11>cxoit
          o6JiaCTif, l l .01.2000r., HMeH}'eMhlM B JlJUihHCHiUeM «UEJlEHT>i. c OltHOH CTOpOHbl,
                 .a .rp11~1c()aH11H Coebw1em1111x lllmmnos A.;,tepmcu Onez }f(y1<ooc'b1<Uii> a.npec
          -----------~,,.----------------------'                                                                               HMCHJCMblfi B
          .1tMt.HefimeM         «IJ;ECCHOHAPMH»,              c     ;i:pyrow   CTopoH1>1,      3aKJJJOttmrn:     HacT011nurn    JJ,orowp    o
          HIDKec.ne,Uy}O~CM.



                l.l ~EHT nepe14ae-t. a J..\ECCHOHAPYIB npHHHMaeT npaso TpC6oBa1:1W1 1.Ui)J;EHTA K AO
          «BPO.KB113HECl>AHK}), Hal{l'lottatri>HoMy 6a1ncy YKpaHHbl, focy.uapcTBy Y:11:pa1ma (Jlanee no TCKCTY -
          AO.lDKHM1</)lOJDk'1U1Kl1) tta ,AeMe>l\H1>1e cpe,1:1CTna s pasMepe 11 no coCToaHlllO mt .l.:LQq202or., a HMesso:
                 l) 109 975,86 .uonnapoB CillA - c)'MMy ocHOBHoro nonrn AO «BPO](J)IDHECEAHK>>
          nepe;q    IJ;E,l.(EHTOM no HeB03BpauteHlWMY BKJJU)JJ';
              '      2) B03Mem,emrn 3% ro)l,OBbJX, Ha'!MCJTeum.re B CBll3H UCB03Bpante1n1eM QE,I.tEHTY B101~013
          H       npouettTOD       IIO   BK.llll,JWM     3a        nepHO,!l,   c   01.01.2014          no       MOMCHT      B.b mJiaThl    HX
          ,UOJDKHHKOMl.UOIDKHHKAM11;
                 3) ynymeamur ni.rro.na;
                 4) MOpMI>Hl>J~ ymep6.
                 06ma$l C}"MMa .Uoronopa yC'T'yntm npana Tpe6o:uattm1 cocraam:ier 109 975,86 nom:rapo:s
          CIIIA.
                  t_iEJlEHT TI110Ke nepe.nae'T QECGMOHAPIDO u noJlHOM o6beMe npimo -rpe6osalOOI y
          ,ll.OJDKHMKA/)lOJDKHlilKOB .nonra, KOTOpb!.li BOOHllKHeM B 6y;zymeM.
                  TipaBO -rpe6013a}flHl :uE.[(EHTA K .UOJDKHMKY/,UOJDKHHKAM Ha CYMMY OCUOBHOro
          ,aonra     B     pa:3Mepe 109 975,86 .nommpos ClllA ,n:oJiapon, 11To ex:sirnaneHTIIo 1 298 102,37 rpa.,
          no.zrrnep>K;taeTcg peme1nrcM                HcnoJIHmem,Hoii .nHpex1u1H                 <l:>ou.na    rapaHTHpOB<lHH1I     BKJI;moa
          4'B3Hl.JecKHX .!UlU     1'1'2226114   OT   16.10.2014r. 06       yTBep)l(J.\emrn peeCTpa aKI{CnTOBaHHblX              TpeOOBaHJrli
          q>e,nuropon AO           "'.Spot<6mn~6anK'',            cornacao wroporo          JJ.eHe)lffible   -rpe6owmu1 ,UHJJ.hlJlliBCKoro
           Bl'f'I<lJIRjl   MHpoc1mBOBH11a J<         AO "BpoK6B3Bee6auK 6hlJil1 a:KUCJITOB8Hhl n .1lOJJ>KJlbl 6J:,:um 6.&1Th
          Y'AOBnernopellhI .B       qersepTYJo       o':lepe)lh, cornacHO      yue.noMJieHmI <l>OHAa raprurrHpoBaHIDJ }ll(JJ8.)lO:B
           jpm1P1ecx11x JHlll     N229-n.lx 16.02.201 Sr.
                                              OT
                    1.2. YKrnann.ble 13 nymae 1.1 Hacwxmero I\oroBopa npaaa TpC60BaHID1 BOOHHKJUI B Cl3'13n c
          3aK.Jtro1'le1rneM ,f.Vuu,lnu.acKHM B1narrlfeM MHpocnasosWJeM H AO "BpoK6IDttec6aRK" ii;oroBopa
          6aRKOBCKOro BK11a].(a (;:(en03HTa) )faD_150676669 OT 23.12.2013r.
                      13. Ha MoMeHT 3aRJJJO<JeHH!l       HacTOH~ero Aoronopa o6H3aTeJJbC'J'lla 110 B-03BpaTY ,neHe?KH:bJX cpe~CTB
          t{OJDKH11K.OM/,D;OJDKH:HKAMH ncnonneHbl 11e6b1JlM.
                 1.4. DpaBo Tpe6onattHJI K )lOJDKHHKY/)lOJDKHYIKAM nepexomrr                                       K   UECCVIOHAPillO s
          JlQJllfOM ofo,eMe c MOMeHTa :llllOUO'ICHJ-Ul HaCTO!!utero ,L(oroaopa. ~HT HeceT OTlle'l'CTBeHHOCT,b 3a
          .llOCTOllepHOCTb nepe,llllBl\eM.b!X B COOTBCTCTBHH c HllCTO,.IUliM J{oroBOpoM ,AOK)'MCIITOB, .npyrofi HH¢opll1llIUlH
          H rapanrnpyer HMH<t»e 11 oepeJ.'{a'iy scex yc:ryn.nellHl>l'X UECCHOHAPIDO Tpe6o.uamri1.
                   1.5. UECCHOHAPHH, KOTOpb1$% npHo6pen npaao Tpe6onaHIDI, cornacuo HacTOa~ero ,D;oronopa He
          11MeeT npaao nepey\TI)'JlaTb (nepenpo,nasan.) npaoo Tpe601>imm1 B noJmoM o6DeMe tflm <tClWIHO. Jbo6rui
          ycrymm 11nH .LleneniposaHiie a ttapywem1e n. 1.5 . .JJ.orosopa 1rnS'lllNcll He,neiiCTBHTeJibHM.
                   UECCHOHAPI1H He MO:.KeT 6bJTb e,nHliblM (3KCKJll03HBllblM) nHU.OM, Koropoe HMeeT npaoo
          Tpe6osaHHll nonra, yKa'3aH.Horo B nymcre l.1 .n.rumoro ,[lorosopa, tt MOiKeT 6b.ITh o;vu1M H3 Ht:l::KOJibKHX mru.,
          JmrophlM UE)lEHT nepe,nan npano Tpe6onaHHe OAf!Oro 11 roro >Ke µonrn . B cJly'lae noJJHOii HJIH 11aCTH':IHoli
          }C'fYllKH npasa 1j)e6osamrn 11onra, yKaJaHttoro .a nymoe 1.1 n.attnoro ,l(orosopa, UEJlEHT o6'13att
          yBeJlOMlffb o6 :JrOM QECCHOHAPHJI.
                   Ll,ECC110HAPHP! HMOOT paBHble npana c TPeTbHMtl J1Ht~aMH, KOTOpblM QE)lEHTOM TlUOKe 6h1Jl0
          nepe.r.vmo npaoo 7-pl?OOtIBRJiJI ,nonra, yronaHHoro B nytttne 1 . 1 ,l\llmmro )lormmpa.
                   1.6. 11epe,na'la npaBa Tpe6onaHJUI llB.il.!leTC.!l rt11antoH. CToHMocn nepeJia•m npasa Tpe6onamu1
          c-0e1aBm1e-r l 08 876, l 0 (cw :soceMb TJ>tC1I"i :soceMI>COT CCMI>,llec»T mecn, .nonnapoB) .nom1apo:s CillA.
                  B cny<Jae, ccnH UECCYIOHAPM11 S3b1me-r c )l0.JDKHI1KA/,l(OJDKH11KOB )l]Jyrne
          (D,onoJUUITCJlbHLte) cyMMhl {npo1~CHTM no BKmvzy; 3% l'O,l\OBb!X, Ha'lHcne1rn1>1e B ClUl3H HCB03llpall.{eJIBeM
          IJ;E~HTY lllUlaAOB Ji npou;emoB no BTVla]\aM; HeyCTOHKa, MaTepHMhHbii~ M MopMbttbt}\ yiuep6 tl JqJyroro
          po,lla CllHKUHH HJ1l1 Bbl nJla.Tbl), Ha KOTOpble 803HHKJlH HflH BOOHHKHyr B 6y.uy1tteM Ha OCHOBaHID!. )'lKC
Case 1:21-cv-20019-JEM Document 1-1 Entered on FLSD Docket 01/04/2021 Page 21 of 21

        nepeftaHHhIX npa:s no :rrot;zy ,llorosopy,    tt Ha l«lKJre HMeeT npaso UE.l{EHT, UECCMOHAPHIO nonar.1ercJ1
        0,5% OT llCe:ll .ll.OflOJJHHTCJlbHO .B3b!CKaHHblX cyMM, a TalQl\e 0,5% OT acex .ll.OllOJlHlITCJ'lhHO !!3blCKallHJ:JX cyMM
        Ha onna'T)'     ycnyr t!.,&BOKi\roB,
                    I. 7. B3btcKaHHe cpencTB c ,I(OJDKHHKA            H   onJHlTa no aaCTO!tllleMy ,[{orosopy ocymecT.BJH1eTCa
        UECCHOHAPMEM UE,[(EHTY T0!1hKO nptt y<1ac1tt11 arema yCJiosttoro .uenoH11po1>11HHJ1, !lOronop c
        KOTop:i.TM 11MaeTc.11 tteon.eMJJeMoli qacT1;.10 3Toro ,llorosopa. Jim.to, BhlllO!!IDnomee (!>ymw:an areHTa no
        yc.rJOBHOMY nenoN11p01;anmo, !\OmKllO Ohl'Tb wn1acusaHo LlE.CCHOHAPHEM c [\E){EHTOM 31lpanee,
        nyn~M     311Km<»<Iemui    co01'BeTC'.l'B}10ll\ero T)>eXCToponmwo      cornamenHJI     Me>K,ey UE,[(EHTOM.
        UECCHOHAPHEM H aN:HTOM )'\':nosnoro .n.enouHpo.saHHB.
                 CwpOHbl cornacosrum, irro o6113aTeJJbH.bJM yc11onHeM t loroaopa UECCMOHAPHJI c ~OMTOM
        (am;o.KaTllMH) ,AO!l'll\11.0 6h1Tb TaKOe   ycnosHe: <<A.nooKaT (aJ.t.BOK8Tbl) II0JlY'!llBUIHi1 OOJIHOCrblO MH 'lllCTll'IHO
        pOJ1r, YKa3allllblii s nynKTI" 1.1 Aammro ,llOJ'OBopa, .aomKeH ua nporJD1Cem111 5 JJ,uea nepe'lm:rnrr.1>
        IlO!JY':ICHH)'lO cyMMY areury no )'CJlOB.llOMY .£(eno1mpoMHHK>, KOTOJ>OTO )'KroKCT [(ECCMOHAPHH H c
        KOTOpbIM y UECCMOHAPJ.1J! 11 UE,llEHTA 3aKJTio'leH TpeXCTopoHHHH .noroaop.
                    1.tt OnnaTa    cor.rracBo n.1.6. HaCTOllutero ,I\orosopa ocymecTBJJJlerca HCJaMCJV".IIDCJJhllO nocne
        B03Bpara MH B3I>lCKatHttl c    ,I\OIDKHMKA/.llOJDKHHKOB nOJJHOH HJIH 'Jac1wmoiJ CYMM1'1 .nonra.
                   1.9. UECCI10HAPill1 06113yCTcs rmc.bMCHHO yseJJ,OMHTb ,I\OJDKHHKA/)lOJDKHHKOB o
        cocronUJeiic11 ycrymce npana Tpe6onam1i!.
                   1.10. Bee cnopw 11 pimmrnacwt, 1<oropw.e Motyr eo3HHKH)'Th Me)K)l}' CTopoHaMH no nonpocaM,
        csit:llllUIWM c ttaCToaUU!M ,[loroaopoM, 6y.nyr pa'.lperuaTbca nyreM neperoaopoB.
                   B c11y•1ae 11eooJMO:lfiHOCTH yperymipoaaHHJJ pa3uornactill rryreM nepero:sopon, Cropom1 npmwm l(
        cornailletnno paccMaTpHBati> TaK»e cnophl rm Mec'T)' Haxo)l(J.leHIDI CYTneT'JHKa.
                 LIL UE~HT HMeeT npano 5e'.l corrmconamrn c UECCI40HAPMEM, 3a1<JJJO'lan. n nmepe.c.ax
        nocne4Hero )lo1 onop c A.AsoKaroM (MBOKBTaMH) H onna'ln.i>aTh HX yCJ1yrn uoJIHOCTLIO mm 11aeT.H"lllO, a
        1'al0Ke no.11yi1an. Henocpe,UCTlleHHO OT HHX OT'leT 0 BblIIOJIHem1oli        pa60Te.
                    1.12. Hacr0Jmv1ti ,[lorooop co;o.ep>.!OlT HC'lepnl>lsaroll(HJI nepe•1ea..1> ;o.oronope:mmcreJI Cwpoa.
        O'.l'HOCMTeJll>HO cymeCTBCHHblX l:I HHMX ero yOJ10BHH, noJ.tproyMesaromrixc11 CTopoHaMH KaK ireo6XO;tHM.We.
                    l.13. Jho6oe mMeaem1e :noro ,llorosopa AOJl>KHO 6ntrb O<f>opM11eHo B lmCl>MeHHoif !},lopMe H
        COf'JlllCOBaHO CropoH!l'MH.
                   l.14. Cpox J.telkrarui ttacron111ero ,lloroaopa yCTammmmatm:JI c MOMelila ero noJ.UIBcaHWJ o6e!1MH
        C1·opotta'l411 H ;tefiCTayer .no 01 Map-ra 2021 .ro)J,a. Ilpl'l ::JTOM cpol< .rteHC'TBJill ,llorosopa MomeT 6bm. nporoiett
        aa OCHOBaHHH UllCl>Metmo« JlOfOBOpeHHOCTH CTOpOH.
                 Ll5. B w1yqae npexpm:ue1m>i Jllltmoro }lorosopa, UECCMOHAPMH Ha npoumen11H MCC>ma
        ;o.omKClineptl)'Tl• op.Hnman1>1 AoeyMettros, norr)"leutti.rx OT UE,[(EHTA, roia sbmonnemrn yc110BHH .nauoro
        )J,orosopa.

                                            AJ.lpeca   11   pe:tmH3UTl>J Cnipou




        )J.HJU>um.acKnii BuTannii                                         0.'Ier Jl\ya;:oncK8il
        B)'.{eH1'nqnnHIIUfOHHhlH KOJt                5916
        nacnopr rpa>Kl\ruurna           YKptmHI>I        cepaH MC
        Jlf    0470,    1>:hl,ll,aH Tep1wnoni.cKHM       PO YMB,n
        YKpaHHhl     n            TepHonon.hcKoii            o6nacrn,
        1 L01.2000r.
        np-1'. repoen       CTMHHrpa,1.~a.      8, Konp.3, KB.33,
        r.Knen, 04210, 7pa:mra


         Ii.?                                                             /__l/_O_C?___.~____,.,...·
        ~
                               /B, )lH'AhlJlJJBCKJ!fJ/                                            _/i_../Oner ll\yxoncKBli/
                                                                          ,[{ma:
